The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by the defendant from a judgment of the Court of the Fourth District of New Orleans, by which the plaintiff *381recovered two male slaves of about sixteen years .of age each. The plaintiff is a married woman, residing in the parish of Jefferson. She removed to this State from Virginia, where she was married, bringing with her the slaves in dispute. It appears by a deed of trust executed in Virginia on the 15th day of March, 1843, the two slaves, with .other property, were conveyed to trustees residing in Virginia, for her exclusive benefit. By the said deed it was provided that the plaintiff should have, use, and possess the said slaves, their increase and profits, separately and apart from her husband, as completely as if she were an unmarried woman. This conveyance was made by her husband, but for a fair equivalent in real property transferred by her for his benefit. We are not aware of any legal objection to the validity of this dee.d under the laws of Virginia. It was not made to secure the payment of a debt, but for the purpose of conveying title to the wife in the only way that it could be done to a married woman at common law. The slaves were proved to have been in her possession until they were purchased here by the defendant, on the 14th June, 1849, under an execution issued on a judgment obtained against the husband in this State.
The plaintiff having been in possession of the slave's, under a title which conveyed and transferred the legal as well as the equitable interest in them from her husband, and the wife being authorized to possess and own property in her own right, it is clear that her ownership and possession cannot be disturbed under an execution against her husband. We are not aware of any decision of our courts by which titles to slaves brought into this State by the person to whom the title conveys them, are required, to be recorded.
The case cited from 4th Ann. 16, we consider not applicable to the present case. Judgment affirmed.